DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2022 has been entered.  

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 11/02/2022 is considered and signed IDS form is attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (WO 2017/094581 A1) in view of Takagi (US 2014/0103551 A1) and D’Errico (US 2006/0094803 A1). It is noted that when utilizing Tao et al., the disclosures of the reference are based on US 2018/0275505 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Tao et al. are found in US ‘505. 

Regarding claims 1-7, 9-13 and 15-19, Tao et al. disclose a transparent screen sheet comprising a glass plate 30 (rigid substrate), a bonding layer 31 comprising polyvinyl butyral (first polymer layer), a first resin film 70 comprising triacetyl cellulose (cellulose triacetate), an image display layer 60 (adhesive layer), a second resin film 70 comprising triacetyl cellulose (cellulose triacetate), a bonding layer 41 comprising polyvinyl butyral (second polymer layer) and a glass plate 40 (rigid substrate) (see Abstract and paragraphs 0026, 0028, 0033, 0035, 0039, 0040, 0077). The bonding layer 31 and the bonding layer 41 can comprise plasticized poly(vinyl acetal) (see paragraph 0035). The first resin film 70 and the second resin film 70 can each have retardation of one-fourth of the wavelength of the light or less (see paragraph 0075). The image display layer 60 can be 60A comprising layers 61A, 62A and 63A, wherein layers 61A and 63A can comprise a resin used for bonding layer 31 or bonding layer 41 (see Figure 2 and paragraphs 0045, 0046, 0049). Given that layers 61A and 63A comprise resin used for bonding layer 31 or bonding layer 41, the layers 61A and 63A are bonding layers. That is, image display layer 60A comprising 61A, 62A and 63A read on an adhesive layer between first resin film 70 and second resin film 70, wherein layer 61A is in direct contact with first resin film 70 and layer 63A is in direct contact with second resin film 70 (see Figure 2).  Accordingly, first resin film 70, image display layer 60A (61A, 62A, 63A) and second resin film 70 together read on polarization rotary optical film consisting of two quarter wave plates laminated together with an adhesive layer.
 The bonding layer 31 (first polymer layer), a first resin film 70, an image display layer 60A, a second resin film 70 and bonding layer 41 (second polymer layer) together read on interlayer, wherein bonding layer 31 (first polymer layer) is in direct contact with glass plate 30 and first resin film 70 (optical film), and bonding layer 41 (second polymer layer) is in direct contact with glass plate 40 and second resin film 70 (optical film). The transparent screen sheet can be a windshield (see paragraph 0074). The transparent screen sheet displays images projected from a front side of the transparent screen sheet and/or a rear side of the transparent sheet to a user on the front side to view a rear background behind the rear side (see Abstract).
Tao et al. do not disclose cellulose ester polymer has a glass transition temperature (Tg) of greater than 150 C. While, Tao et al. disclose the bonding layer 31 and the bonding layer 41 can comprise plasticized poly(vinyl acetal), Tao et al. do not disclose a plasticizer selected from phosphate plasticizers. Tao et al. do not disclose the polarization rotatory optical film has a measurable compressive shear adhesion as presently claimed.
Takagi discloses an optical compensating resin film produced by casting a resin exhibiting a glass transition temperature of 150 to 200 C and then stretching the film (see Abstract). The optical compensating film minimizes light leakage due to light scattering to improve image contrast (see paragraph 0002). The aforementioned glass transition temperatures improve optical and mechanical characteristics (see paragraph 0043). The resin can be cellulose ester such as cellulose triacetate (i.e. triacetyl cellulose) (see paragraph 0048).
In light of motivation for using cellulose triacetate having glass transition temperature of 150 to 200 C disclosed by Takagi as described above, it therefore would have been obvious to one of the ordinary skill in the art to use cellulose triacetate having glass transition temperature of 150 to 200 C of Takagi as the triacetyl cellulose (cellulose triacetate) in the first resin film and the second resin film in Tao et al. in order to minimize light leakage due to light scattering to improve image contrast as well as to improve optical and mechanical characteristics, and thereby arrive at the claimed invention.
While, Tao et al. disclose the bonding layer 31 and the bonding layer 41 can comprise plasticized poly(vinyl acetal), Tao et al. in view of Takagi do not disclose a plasticizer selected from phosphate plasticizers. Tao et al. in view of Takagi do not disclose the polarization rotatory optical film has a measurable compressive shear adhesion as presently claimed.
D’Errico disclose a multiple layer glass panel comprising an interlayer, wherein the interlayer comprises a polymer sheet comprising a thermoplastic polymer and a polyphosphate ester plasticizer (see paragraph 0009). The thermoplastic polymer can be polyvinyl butyral and the polyphosphate ester plasticizer can be resorcinol bis(diphenyl phosphate) (see paragraph 0011 and 0020). The phosphate esters improves fire resistant character of polymer sheets (see paragraph 0007). The multiple layer glass panel can be windshields, windows, and other finished glazing products (see paragraph 0071).
In light of motivation for using polyphosphate ester plasticizer such as resorcinol bis(diphenyl phosphate) disclosed by D’Errico as described above, it therefore would have been obvious to one of ordinary skill in the art to use polyphosphate ester plasticizer such as resorcinol bis(diphenyl phosphate) of D’Errico in the first polymer layer (bonding layer 31) and/or the second polymer layer (bonding layer 41) of Tao et al. in view of Takagi in order to improve fire resistance of the first polymer layer and/or the second polymer layer, and thereby arrive at the claimed invention.
Tao et al. in view of Takagi and D’Errico do not disclose the polarization rotatory optical film has a measurable compressive shear adhesion as presently claimed. However, given that the first polymer layer, the second polymer layer and the optical film is identical to that presently claimed, it is inherent or obvious that Tao et al. in view of Takagi and D’Errico has the polarization rotatory optical film has a measurable compressive shear adhesion as presently claimed.

Regarding claims 6, 12 and 18, Tao et al. in view of Takagi and D’Errico disclose the windshield as set forth above. Further, D’Errico disclose various adhesion control agents (adhesion promoters) can be used in polymer sheets (see paragraph 0065).
In light of motivation for using adhesion control agents in polymer sheets disclosed by D’Errico as described above, it therefore would have been obvious to one of ordinary skill in the art to use adhesion control agents of D’Errico in the first polymer layer (bonding layer 31) and/or the second polymer layer (bonding layer 41) of Tao et al. in order to control adhesion of the first polymer layer and/or the second polymer layer, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 11/02/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above. 
Applicants argue that additionally, Applicants refer to the test data presented in TABLE 1 of the application. In this table, optical film 1 is a cyclic olefin polymer, optical film 2 is a cyclic olefin polymer, and optical film 3 is a polycarbonate polymer. While optical films 4 and 5 are both cellulose esters, only optical 5 is within the glass transition temperature range prescribed by the claimed invention (i.e., 170°C, being greater than 150°C). Additionally, the Examiner will note that between optical film 4 and optical film 5, only optical film 5 is free of washboard defects. Thus, this evidence highlights the discovery of the inventor herein of particular features of the invention, which in combination result in superior performance. In other words, critical features including the combination of a poly(vinyl acetal) (e.g., poly(vinyl butyral), an optical film layer comprising a cellulose ester, wherein the Tg of the cellulose ester is greater than 150°C, and a phosphate plasticizer shows superior performance, both visually as well as in interfacial adhesion (as measured by compressive shear adhesion testing) between at least one of the polymer layers and the optical layer (i.e., not between the polymer layer and the substrate layer (e.g., glass)). The Examiner has cited no teaching which would lead one of ordinary skill to this result. 
In light of amendments, new grounds of rejections are set forth above. As set forth above, Takagi disclose cellulose ester having glass transition temperature of 150 to 200 C. Tao et al. in view of Takagi and D’Errico disclose interlayer comprising the polarization optical film comprising cellulose ester having glass transition temperature of 150 to 200 C and polymer layers having phosphate plasticizers. Therefore, given that the interlayer including the polarization optical film and polymer layers of Tao et al. in view of Takagi and D’Errico is identical to that presently claimed, it is inherent or obvious that the interlayer film of Tao et al. in view of Takagi and D’Errico shows superior performance, both visually as well as in interfacial adhesion between at least one of the polymer layers and the optical layer, absent evidence to the contrary.
Further, the data is not persuasive given that there is not proper side-by-side comparison between Optical film 4 and Optical film 5 given that Optical Film 4 uses a quarter wave plate with thickness of 75 microns while Optical film 5 uses a half wave plate with thickness of 60 microns. Further, the data is not commensurate in scope given that Optical film 4 uses specific rigid substrates, specific first and second polymer layer comprising polyvinyl butyral and specific plasticizer, and specific optical film (quarter wave plate) with a specific cellulose ester and thickness while the present claims encompass any rigid substrate, first and second polymer layers comprising polyvinyl acetal and broader plasticizer (claim 17), and any optical film comprising any cellulose ester at any thickness. Further, it is not clear what specific cellulose ester is used in Optical film 4.

Applicants argue that further, the Examiner’s reliance on D’Errico is misplaced. D’Errico does teach the use of phosphate ester plasticizers in interlayer sheets to effect fire retardance. While Applicants note paragraph [0071] mentions windshields in passing as a possible application, fire retardance is really only a consideration for architectural glass panels used in buildings and not in windshields of automobiles. Thus, one of ordinary skill, when posed with the problem of windshields utilizing heads up displays (HUD) and removal of concomitant ghost images, would not look to D’Errico since improved fire retardance is not the objective problem to be solved in such a case. Accordingly, the Examiner's citation and argument vis a vis D’Errico stands as objective evidence of hindsight reasoning insofar as the problem of fire resistance in HUD windshields was created in order to justify the combination of references as was done in the present rejection.
As set forth above in the office action, Tao et al. disclose interlayer comprising first polymer layer, polarization rotatory optical film and second polymer layer. D’Errico disclose an interlayer comprising a polymer sheet comprising polyvinyl butyral and polyphosphate ester plasticizer, wherein the phosphate esters improve fire resistant character of polymer sheets. Given that both Tao et al. and D’Errico are drawn to interlayer and given that D’Errico provide a proper motivation, it would have been obvious to one of ordinary skill in the art to use polyphosphate ester plasticizer in first polymer and/or second polymer layer of Tao et al. in order to improve fire resistance of the first polymer layer and/or second polymer layer, and thereby arrive at the claimed invention. Further, D’Errico does explicitly disclose that the interlayers are used in windshields (paragraphs 00414 and 0071).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In light of amendments, claim objections are withdrawn.
In light of amendments, 112(b) rejections are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787